Case 1:20-cv-05220-PAE-JLC Document 33 Filed 01/15/21 Page 1 of 7
Case 1:20-cv-05220-PAE-JLC Document 33 Filed 01/15/21 Page 2 of 7
         Case 1:20-cv-05220-PAE-JLC Document 33 Filed 01/15/21 Page 3 of 7




        (f) stenographers engaged to transcribe depositions conducted in this action; and

        (g) independent photocopying, graphic production services, or litigation support services
        employed by the parties or their counsel to assist in this action and computer service
        personnel performing duties in relation to a computerized litigation system;

        (h) the Court and its support personnel; and

        (i) any other person whom the producing person, or other person designating the
        Discovery Material confidential pursuant to paragraph 8 below, agrees in writing may
        have access to such Discovery Material.

6. Prior to any disclosure of any Confidential Discovery Material to any person referred to in
subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a copy of this
Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as an Exhibit A
hereto stating that that person has read this Order and agrees to be bound by its terms. Said counsel
shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing
counsel either prior to such person being permitted to testify (at deposition or trial) or at the
conclusion of the case, whichever comes first.

7. All Confidential Discovery Material filed with the Court, and all portions of pleadings, motions
or other papers filed with the Court that disclose such Confidential Discovery Material, shall be
filed under seal with the Clerk of the Court and kept under seal until further order of the Court.
The parties will use their best efforts to minimize such sealing. The Parties further acknowledge
that nothing herein shall prevent the Court and its personnel from reviewing confidential
information, provided the info1mation is kept under seal until further notice from the Court, or
stipulation of the parties.

 8. Any party who either objects to any designation of confidentiality, or who, by contrast, requests
still further limits on disclosure (such as "attorneys' eyes only" in extraordinary circumstances),
may at any time prior to the trial of this action serve upon counsel for the designating person a
                                                                                   _________________
written notice stating with particularity the grounds of the objection or request. If agreement cannot
 ________________________________________________________________________________
be reached promptly, counsel for all affected persons will convene a joint telephone call with the
_____________________
Court to obtain a ruling. If agreement cannot be reached promptly, the objecting party may apply
to the Court for a ruling. /JC

9. All persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford
confidential treatment to any Discovery Material introduced in evidence at trial, even if such
material has previously been sealed or designated as Confidential. The Court also retains discretion
whether or not to afford confidential treatment to any Confidential Document or information
contained in any Confidential Document submitted to the Court in connection with any motion,
application, or proceeding that may result in an order and/or decision by the Court. Any party
filing any materials marked confidential must follow the Individual Rules of Practice for filing
documents under seal of Judge Engelmayer or Magistrate Judge Cott as applicable under the
circumstances. /JC

10.Each person who has access to Discovery Material that has been designated as Confidential
                                              3
shall take all due precautions to prevent the unauthorized or inadve1tent disclosure of such
material.
Case 1:20-cv-05220-PAE-JLC Document 33 Filed 01/15/21 Page 4 of 7
Case 1:20-cv-05220-PAE-JLC Document 33 Filed 01/15/21 Page 5 of 7




January 15, 2021
Case 1:20-cv-05220-PAE-JLC Document 33 Filed 01/15/21 Page 6 of 7
Case 1:20-cv-05220-PAE-JLC Document 33 Filed 01/15/21 Page 7 of 7
